Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-8 are allowed in view of after final amendment and argument filed on 03/04/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Kojima (US 2015/0125716).
Kojima discloses a method of manufacturing galvanized steel sheet for hot stamping comprising the steps of:
Re-heating a cast steel from 1100-1300 C (paragraph [0061])
The cast steel comprising overlapping compositions of C: 0.1-0.5%, Si 0.7-2.5%, Mn 1- 3%, P <=0.015%, S <=0.01%, Cr 0.01-1%, B 0.001-0.005%, Ti 0.01-0.1% (paragraphs [0044]- [0055]) as required by instant claim compositions ranges and a balance of iron and inevitable impurities.
Finish rolling the reheated cast steel 800-950 °C (paragraph [0062])
Coiling the hot rolled steel sheet 500-700 °C, (paragraph [0062] last line) Hence, instant claimed cooling step after finish rolling and before the coiling is expected.
Pickling the hot rolled and coiled steel sheet. (paragraph [0064])
Cold rolling the pickled steel sheet (paragraph [0066])
Annealing the cold rolled steel sheet in a reduction furnace (paragraphs [0070][0077])
Plating the annealed steel sheet by hot dip galvanizing (paragraph [0079])
Hot stamping the hot dip galvanized steel sheet (paragraph [0089])
Kojima differs from instant claim 1 such that it does not disclose (1) inherent cooling step after finish rolling and before the coiling is done without using water and (2) forming a hot rolled decarburized layer on a surface of the steel sheet, wherein the hot rolled decarburized layer has a thickness of 5-15 micron from the surface after the step (g) and (3) wherein the hot rolled decarburized layer comprises ferrite 10.5-16 % by area fraction.
	Applicant demonstrated unexpected result by providing comparative Example 1-4 which uses water-based cooling (i.e. cooling with water) resulting ferrite area fraction outside 10.5-16% and no decarburized layer.  In contract Inventive Examples 1-4 uses water-free cooling (i.e. cooling without water as claimed) resulting ferrite area fraction within claimed 10.5-16% and claimed decarburized layer thickness.   Hence, evidence of un-obviousness outweighs evidence of obviousness.
	No prior art can be found to disclose instant claimed process claim 1 with claimed steps resulting decarburized layer on a surface of the steel sheet, wherein the hot rolled decarburized layer has a thickness of 5-15 micron from the surface after the step (g) and wherein the hot rolled decarburized layer comprises ferrite 10.5-16 % by area fraction as amended by instant claim 1.
No prior art can be found to disclose instant claimed hot stamped part comprising a steel having claimed compositions and a surface decarburized layer formed to have a thickness of 5 to 15 microns from the surface of the steel and having TS, YS and EL as claimed by instant claim 7, wherein  the surface decarburized layer comprises a microstructure formed on the surface of the decarburized layer and comprises ferrite and wherein an area fraction of the ferrite ranges from 10.5 % to 16% as amended by instant claim 7..
Hence, instant claims 1-3, 5-6 and 7-8 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733